Case 5

o Oe HN Do A PP WO NYO

NO NY NH HN NY NY DO DDR wm ee a pe
So SN OH Fe WO NY K|Y§ DOD Oo Oe HD DH vA BP WO NO KF OC

D

 

 

19-cv-02498-DSF-AFM Document 20 Filed 01/28/20 Page 1of3 Page ID #:135

Sonia S. Waisman, Esq., State Bar No. 153030
McCLOSKEY, WARING, WAISMAN & DRURY LLP
1960 East Grand Avenue, Suite 580

El Segundo, CA 90245

Telephone No.: (310) 524-0400

Facsimile No.: (310) 524-0404
swaisman@mwwdlaw.com

Attorneys for Plaintiffs The Standard Fire Insurance Company and
Travelers Casualty and Surety Company

William J. Baron, Esq., State Bar No. 111288
Lauren M. Case, Esq., State Bar No. 280629
DUANE MORRIS LLP

Spear Tower

One Market Plaza, Suite 2200

San Francisco, CA 94105-1127

Telephone No.: (415) 957-3000

Facsimile No.: (415) 957-3001
wjbaron@duanemorris.com
Imcase@duanemorris.com

Attomeys for Plaintiff
Great American Insurance Company of New York, formerly
known as American National Fire Insurance Company

John Conway, Esq., State Bar No. 179301
AIWASIAN & ASSOCIATES

725 S. Figueroa Street, Suite 1050

Los Angeles, CA 90017

Telephone No.: (213) 233-9650
Facsimile No.: (213) 233-9651
john.conway@mclolaw.com

Attorneys for Plaintiffs

cigilant Insurance Company, Century Indemnity Company (as successor to

CCI Insurance Company, as successor to Insurance Company of North America),
Pacific Employers Insurance Company, and Federal Insurance Company

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

THE STANDARD FIRE Case No. 5:19-cv-02498 DSF (AFMx)
INSURANCE COMPANY;
TRAVELERS CASUALTY AND SERVICE OF STANDING ORDER

SURETY COMPANY;

GREAT AMERICAN INSURANCE ON ALL PARTIES
COMPANY OF NEW YORK,

formerly known as American National

 

DM1\10347163.1 1

 

SERVICE OF STANDING ORDER ON ALL PARTIES

 

 
Case

oO So YN DN UH FP WD NO =

NO BNO BRO KO PO BD KN RO RO Re ee ea ea eee
ao SN BO UR SP WHO NEF DO (OlmlUlUlUDUlUCLUlUNDNCCUCUCUM UU SULUMhGOOULDLNULUCUMDLELlLlCUCOU

):19-cv-02498-DSF-AFM Document 20 Filed 01/28/20 Page 20f3 Page ID #:136

Fire Insurance Compan ; VIGILANT
INSURANCE COMPANY; and
CENTURY INDEMNITY oo
COMPANY: as successor to CCI Complaint Filed: December 30, 2019
nsurance Company, as successor to - Dal :
Insurance Company of North America, Judge: Dale S. Fischer
PACIFIC EMPLOYERS
INSURANCE COMPANY, and
FEDERAL INSURANCE COMPANY

Plaintiffs,
V.

ESTATE OF BETTY GOLDBERG,
DECEASED and ESTATE OF

AL GOLDBERG, DECEASED, by
and through their successor-in-interest,
Daniel Rubin; 220 W. GUTIERREZ,
LLC, a California limited liability
company,

Defendants.

 

 

TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

Pursuant to the Standing Order for Cases Assigned to Judge Dale S. Fischer
(“Standing Order”), Plaintiffs The Standard Fire Insurance Company and
Travelers Casualty and Surety Company, Great American Insurance Company of
New York, formerly known as American National Fire Insurance Company,
Vigilant Insurance Company, Century Indemnity Company (as successor to CCI
Insurance Company, as successor to Insurance Company of North America), Pacific
Employers Insurance Company, and Federal Insurance Company, hereby
electronically serve the Standing Order attached hereto as Exhibit A. As attorneys
for all parties have appeared in this matter, service via Notice of Electronic Filing
constitutes service pursuant to the Federal Rules of Civil Procedure under Local
Rule 5-3.2.1.

Hl
//

DM1\10347163.1 2

 

SERVICE OF STANDING ORDER ON ALL PARTIES

 

 

 

 
Case

Go

SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

5: 19-cv-02498-DSF-AFM Document 20 Filed 01/28/20 Page 30f3 Page ID #:137

Dated: January 28, 2020 McCLOSKEY, WARING, WAISMAN &
DRURY LLP

By: /s/Sonia S. Waisman _
SONIA S. WAISMAN

Attorneys for Plaintiffs
THE STANDARD FIRE INSURANCE

COMPANY and TRAVELERS
CASUALTY AND SURETY COMPANY

Dated: January 28, 2020 DUANE MORRIS LLP

By:_/s/ Lauren M. Case _
WILLIAM J. BARON
LAUREN M. CASE

Attorneys for Plaintiff

GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK, formerly
known as American National Fire
Insurance Company

Dated: January 28, 2020 AIWASIAN & ASSOCIATES

By:__/s/ John Conway
JOHN CONWAY

Attorneys for Plaintiffs

VIGILANT INSURANCE COMPANY;
and CENTURY INDEMNITY
COMPANY (as successor to CCI
Insurance Company, as successor to
Insurance Company of North America),
PACIFIC EMPLOYERS INSURANC
COMPANY, and FEDERAL
INSURANCE COMPANY

DM1\10347163.1 3

 

 

SERVICE OF STANDING ORDER ON ALL PARTIES

 

 

 
